MORTON, Circuit Judge
(dissenting).
The question involved is a very narrow one of statutory interpretation, viz., whether the date as of which the Deputy Com-' missioner determines whether there is any person entitled to compensation for the death of an employee, is the date of such death or the date on which he makes the determination. This question has already been answered in Federal Mutual Liability Insurance Co. v. Locke, 60 F.(2d) 895, 897 (C.C.A.2) where it was said, “Section 44 (c) (1) [33 U.S.C.A. § 944 (c) (1)] should be interpreted as requiring payment of $1,000 into the special fund only in case there is ‘no person entitled * * * to compensation’ at the time when dependency is determined — that is, at the time of the injury. This gives the words a reasonable meaning and makes the assignment effective.” A. N. Hand, J., page 897. I find myself in agreement with this view, which is supported by the weight of opinion in the federal courts. See Texas Employers’ Ins. Ass’n v. Sheppeard, 62 F.(2d) 122 (C.C.A.5) ; Pacific Employers’ Ins. Co. v. Pillsbury (D.C.) 14 F.Supp. 156. In acts of this general character, which give compensation for the death of an employee to his dependents, the question of dependency is always determined as of the date of death — and it is by this act. “All questions of dependency shall be determined as of the time of the injury.” Section 9 (f), 33 U.S.C.A. § 909 (f). It was not the intention, I think, to set up another critical date for certain special circumstances. The intention of the act clearly is that, when an employee who is accidently killed leaves no dependents, his employer shall pay into the special fund the sum of $1,000 in the nature of a penalty. But I find no suggestion that the failure of an injured employee or his dependents to exercise their rights under the act should inure to the benefit of the United States. An intention so contrary to the general policy of all such legislation would, if it had been held, have been more clearly expressed. While the federal act was based on the New York statute, the particular provisions on this point are by no means the same. I agree with the views expressed in the opinion in the Locke Case.